Exhibit 10.1

FIRST AMENDMENT TO LEASE




This FIRST AMENDMENT TO LEASE (this “Agreement”), made as of the 30th day of
June, 2014 (the “Effective Date”), by and between RA 660 WHITE PLAINS ROAD LLC,
a New York limited liability company (“Landlord”), having an address c/o RXR
Realty LLC, 660 White Plains Road, Tarrytown, New York 10591, and PRESTIGE
BRANDS, INC., a Delaware corporation (“Tenant”), having its principal place of
business at 660 White Plains Road, Tarrytown, New York 10591.


RECITALS


WHEREAS, Landlord and Tenant entered into an Agreement of Lease, made as of June
26, 2012 (the “Original Lease”), for the lease of 42,616 rentable square feet of
space (the “Original Premises”) on the second (2nd) floor of the building
located at 660 White Plains Road, Tarrytown, New York (the “Building”); and


WHEREAS, Landlord and Tenant desire to amend the Original Lease so as to, among
other things, (i) provide for Tenant to lease from Landlord that certain 15,470
rentable square feet of additional space (the “15,470 Expansion Premises”)
located immediately adjacent and contiguous to the Original Premises on the
second (2nd) floor of the Building; such 15,470 Expansion Premises being
substantially as shown on the Rental Plan annexed hereto as Exhibit “1”; and
(ii) extend the Term of the Original Lease; all subject to and in accordance
with the terms and conditions of this Agreement. The parties hereby stipulate
and agree that the 15,470 Expansion Premises shall be deemed to have a rentable
area of 15,470 rentable square feet.


NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
being hereby acknowledged, the parties agree as follows:


ARTICLE I
Definitions


1.1    The recitals are specifically incorporated into the body of this
Agreement and shall be binding upon the parties hereto.


1.2    Unless expressly set forth to the contrary and except as modified by this
Agreement, all defined terms shall have the meanings as ascribed to them in the
Original Lease.


1.3    As used in this Agreement, the term “Lease” shall mean and refer to the
Original Lease, as modified and amended by this Agreement.




ARTICLE II
Lease Modifications


The Original Lease is hereby modified and amended as follows:


2.1    Space. Effective as of the 15,470 Expansion Premises Term Commencement
Date (as such term is defined in Section 2.2(A) below), Article 1 of the
Original Term Lease is hereby modified and amended as follows:


(A)    Landlord shall lease to Tenant, and Tenant shall hire and let from
Landlord, the 15,470 Expansion Premises, subject to all of the terms of the
Original Lease, as modified by this Agreement;


(B)    Except as may be otherwise indicated by the context of its usage, each
reference to the terms “Premises” and “Demised Premises” in the Original Lease
and this Agreement shall mean the Original Premises together with the 15,470
Expansion Premises;


(C)    The parties hereby stipulate and agree that such combined Demised
Premises shall be deemed to consist of 58,086 rentable square feet, in the
aggregate; and


(D)    The term “Tenant’s Proportionate Share” shall mean (i) 16.76% when used
in relation to the Original Premises only; or (ii) 6.08% when used in relation
to the 15,470 Expansion Premises only; or (iii) 22.85% when used in relation to
the entire Demised Premises.


2.2    Term. Effective as of the date hereof, Article 2 of the Original Lease is
hereby modified and amended as follows:


(A)    The Term of the Lease, as it relates to the 15,470 Expansion Premises
only, shall commence on the date (the “15,470 Expansion Premises Term
Commencement Date”) on which occurs the later of (i) the delivery by Landlord to
Tenant of a fully-executed original of this Agreement, (ii) the tender by
Landlord to Tenant of vacant and broom clean possession of the 15,470 Expansion
Premises (“Delivery Condition”), and (iii) September 1, 2014. Landlord and
Tenant acknowledge and agree that the 15,470 Expansion Premises is currently
encumbered by a lease between Landlord and a third party tenant and that such
third party tenant lease is scheduled to expire on August 31, 2014, and
therefore the 15,470 Expansion Premises Term Commencement Date is expected to
occur on September 1, 2014 (the “Anticipated 15,470 Expansion Premises Term
Commencement Date”). In the event Landlord is unable to deliver the 15,470
Expansion Premises to Tenant in Delivery Condition by the Anticipated 15,470
Expansion Premises Term Commencement Date, and such inability is not due to the
Tenant’s acts or omissions, then for every day after the Anticipated 15,470
Expansion Premises Term Commencement Date, until the date of delivery of the
15,470 Expansion Premises in Delivery Condition, the Rent attributable to the
15,470 Expansion Premises shall abate at the rate of one (1) day for every day
of delay in delivering the 15,470 Expansion Premises in Delivery Condition
(which abatement shall commence on 15,470 Expansion Premises Rent Commencement
Date and continue until fully realized). As of the 15,470 Expansion Premises
Term Commencement Date, Tenant, its agents and contractors shall be afforded
access to the 15,470 Expansion Premises for the purpose of performing the
Tenant’s Expansion Work (as such term is defined in Section 2.4 of this
Agreement), subject to and in accordance with the applicable terms and
conditions of this Agreement. From and after the first date on which Tenant has
completed the Tenant’s Expansion Work and all municipal inspections have been
successfully completed with respect thereto, Tenant shall be permitted to use
and occupy the 15,470 Expansion Premises for the conduct of its business. During
the period from the 15,470 Expansion Premises Term Commencement Date through and
including the day immediately preceding the 15,470 Expansion Premises Rent
Commencement Date (hereinafter defined), Tenant shall not be responsible for the
payment of Rent (as such term is defined under Article 3 of the Original Lease,
as modified and amended by Section 2.3 of this Agreement) or any of the items of
additional rent contemplated under Articles 6, 11 or 12 of the Original Lease,
as modified and amended by various Sections of this Agreement. Tenant waives any
right to rescind this Agreement or the Original Lease under Section 223-a of the
New York Real Property Law or any successor statute of similar import then in
force and further waives the right to recover any damages which may result from
Landlord’s failure to deliver possession of the 15,470 Expansion Premises on any
scheduled 15,470 Expansion Premises Commencement Date.


(B)    Subject to postponement on account of Landlord Expansion Delay (as such
term is defined in Section 2.2(C) below), if any, Tenant’s obligation to pay, in
each case solely with respect to the 15,470 Expansion Premises, Rent pursuant
(and subject) to Article 3 of the Original Lease (as modified by Section 2.3 of
this Agreement) and all items of additional rent contemplated under Articles 6,
11 and 12 of the Original Lease (as modified by various sections of this
Agreement) shall commence on the date (the “15,470 Expansion Premises Rent
Commencement Date”) that is ninety (90) days following the 15,470 Expansion
Premises Term Commencement Date, without regard to the timing of performance or
completion of the Tenant’s Expansion Work. Notwithstanding the foregoing, in the
event of the accrual of any Landlord Expansion Delay, the 15,470 Expansion
Premises Rent Commencement Date shall be postponed until the date on which
occurs the sooner of (a) the date that follows the 15,470 Expansion Premises
Term Commencement Date by a number of days equal to the sum of ninety (90) plus
the aggregate number of days of Landlord Expansion Delay so accrued, or (b) the
first date on which Tenant takes occupancy of the 15,470 Expansion Premises for
the purpose of conducting its business therein, but in no event earlier than the
date that is ninety (90) days following the 15,470 Expansion Premises Term
Commencement Date. Additionally, in the event the aggregate number of days of
Landlord Expansion Delay exceeds one hundred and twenty (120) days and, as a
result thereof, Tenant is unable to occupy the 15,470 Expansion Premises for the
conduct of its business therefrom by April 1, 2015, then Tenant shall be
entitled to a Rent credit in the aggregate amount of the Applicable LED Credit
Amount (hereinafter defined), to be applied, until exhausted, against the
monthly installment(s) of Rent payable with respect to the 15,470 Expansion
Premises during the first (and, as necessary, each subsequent) full calendar
month of the first Expansion Lease Year (as such term is defined in Section
2.3(D) of this Agreement). As used herein, the term “Applicable LED Credit
Amount” shall mean the product of (x) $338.51, multiplied by (y) the number of
days by which the total number of days of accrued Landlord Expansion Delay
exceeds one hundred twenty (120).


(C)    As used herein, the term “Landlord Expansion Delay” shall mean the
aggregate number of days that substantial completion of the Tenant’s Expansion
Work and Tenant’s initial occupancy for the purpose of conducting its business
in the 15,470 Expansion Premises are delayed beyond the date that is ninety (90)
days following the 15,470 Expansion Premises Term Commencement Date on account
of any one or more of the following: (i) failure by Landlord to respond to a
request by Tenant for Landlord’s approval of a set of Proposed Construction
Drawings for the Tenant’s Expansion Work or any proposed Contractor within the
time period allotted therefor pursuant to Article 5 of this Original Lease (as
made applicable to the Tenant’s Expansion Work pursuant to the provisions of
Section 2.4(B) of this Agreement); (iii) any unreasonable interference by
Landlord, its agents or contractors with the performance of the Tenant’s
Expansion Work by Tenant’s Contractors; (iv) Landlord’s failure to provide
services to Tenant and Tenant’s contractors in connection with their performance
of the Tenant’s Expansion Work, as required by and subject to Section 2.5(B) of
this Agreement); or (v) the failure or refusal by Landlord to reasonably
cooperate with Tenant, at no out-of-pocket cost to Landlord, with respect to the
application for, and pursuit of the issuance of, a building permit for the
Tenant’s Expansion Work. Tenant hereby covenants and agrees to provide Landlord
with written notice of any purported Landlord Expansion Delay (which written
notice may be delivered via e-mail from Tenant’s designated project manager to
Landlord’s designated project manager) promptly following Tenant having learned
of the subject Landlord Expansion Delay, and if Tenant fails to so notify
Landlord within two (2) business days after the purported Landlord Expansion
Delay, any further delay which Landlord proves could have been avoided if it had
received such notice shall not be considered a Landlord Expansion Delay.
Moreover, in the event of an action or omission that would otherwise have
constituted a Landlord Expansion Delay hereunder, same shall not be considered a
Landlord Expansion Delay hereunder if and to the extent the progress of the
Tenant’s Expansion Work is then simultaneously being delayed by other forces
outside of the reasonable control of Landlord.


(D)    Unless extended or sooner terminated in accordance with the terms of the
Lease, the Term of the Lease, as it relates to the 15,470 Expansion Premises,
shall expire on the date (the “Extended Expiration Date”) on which occurs the
sixth (6th) anniversary of either (i) the day immediately preceding the 15,470
Expansion Premises Rent Commencement Date (but only if the 15,470 Expansion
Premises Rent Commencement Date occurred on the first day of a calendar month),
or (ii) the last day of the month in which occurred the 15,470 Expansion
Premises Rent Commencement Date (if the 15,470 Expansion Premises Rent
Commencement Date did not occur on the first day of a calendar month).


(E)    The Term of the Lease, as it relates to the Original Premises (currently
scheduled to expire on April 30, 2018), is hereby extended until the Extended
Expiration Date, unless extended or sooner terminated in accordance with the
terms of the Lease. Accordingly, all references to the term “Expiration Date”
under the Lease, or otherwise to the scheduled date of expiration of the Term of
the Lease (as it relates to the entire Demised Premises), shall hereafter mean
and refer to the Extended Expiration Date; it being the express intention of the
parties that, following the 15,470 Expansion Premises Term Commencement Date,
the Term of the Lease as it relates to the Original Premises shall run
coterminously with the Term of the Lease as it relates to the 15,470 Expansion
Premises.


2.3    Rent.


(A)    During the period from the Effective Date of this Agreement through and
including April 30, 2018, the Rent for the Original Premises shall continue to
be payable in accordance with the original provisions of Article 3 of the
Original Lease.


(B)    From and after the 15,470 Expansion Premises Rent Commencement Date,
Tenant shall also be obligated to pay Rent with respect to the 15,470 Expansion
Premises. Accordingly, Article 3 of the Original Lease is hereby modified and
amended so as to provide that, during the period from the 15,470 Expansion
Premises Rent Commencement Date through and including April 30, 2018, the Rent
for the 15,470 Expansion Premises shall be payable by Tenant in accordance with
the following schedule:


During the first Expansion Lease Year, the Rent for the 15,470 Expansion
Premises shall be $123,555.96, payable in equal monthly installments of
$10,296.33. Landlord and Tenant acknowledge and agree that, as an inducement for
Tenant to enter into this Agreement, the Rent for the 15,470 Expansion Premises
for the first Expansion Lease Year (as set forth in the preceding sentence) has
been calculated only on a 5,372 rentable square foot portion of the total 15,470
rentable square foot 15,470 Expansion Premises.


During the second Expansion Lease Year, the Rent for the 15,470 Expansion
Premises shall be $244,893.48, payable in equal monthly installments of
$20,407.79. Landlord and Tenant acknowledge and agree that, as an inducement for
Tenant to enter into this Agreement, the Rent for the 15,470 Expansion Premises
for the second Expansion Lease Year (as set forth in the preceding sentence) has
been calculated only on a 10,421 rentable square foot portion of the total
15,470 rentable square foot 15,470 Expansion Premises.


During the third Expansion Lease Year, the Rent for the 15,470 Expansion
Premises shall be $379,014.96, payable in equal monthly installments of
$31,584.58.


During the period from the first day of the fourth Expansion Lease Year through
and including April 30, 2018, the Rent for the 15,470 Expansion Premises shall
be payable in equal monthly installments of $31,584.58.


Should the 15,470 Expansion Premises Rent Commencement Date be a date other than
the first day of a calendar month, Tenant shall pay a pro rata portion of the
Rent with respect to the 15,470 Expansion Premises on a per diem basis (using a
$10,296.33 full monthly installment amount divided by the actual number of days
in the calendar month in which the 15,470 Expansion Premises Rent Commencement
Date occurs) for the period from the 15,470 Expansion Premises Rent Commencement
Date to and including the last day of that current calendar month, and the first
Expansion Lease Year shall include said partial month. The Rent payable for such
partial month shall be in addition to the Rent payable for the first Expansion
Lease Year pursuant to the Rent schedule set forth above in this Section 2.3(B)
and shall be payable by Tenant on the 15,470 Expansion Premises Rent
Commencement Date.


(C)    Article 3 of the Original Lease is hereby further modified and amended so
as to provide that, from and after May 1, 2018, the Rent for entire Demised
Premises (i.e., including both the Original Premises and the 15,470 Expansion
Premises) shall be payable by Tenant in accordance with the following schedule:


During the period from May 1, 2018 through and including the last day of the
fourth Expansion Lease Year, the Rent for the entire Demised Premises shall be
payable in equal monthly installments of $118,592.25.


During the fifth Expansion Lease Year, the Rent for the entire Demised Premises
shall be $1,423,107.00, payable in equal monthly installments of $118,592.25.


During the sixth Expansion Lease Year, the Rent for the entire Demised Premises
shall be $1,481,193.00, payable in equal monthly installments of $123,432.75.


(D)    The term “Expansion Lease Year” shall mean a period of twelve (12)
consecutive months following the 15,470 Expansion Premises Rent Commencement
Date. The first Expansion Lease Year shall commence on the 15,470 Expansion
Premises Rent Commencement Date; provided, however, that, notwithstanding the
first sentence of this subparagraph, if the 15,470 Expansion Premises Rent
Commencement Date is not the first day of a calendar month, then the first
Expansion Lease Year shall also include the additional period from the 15,470
Expansion Premises Rent Commencement Date to the end of the calendar month in
which occurs the 15,470 Expansion Premises Rent Commencement Date. Each
succeeding Expansion Lease Year shall end on the anniversary date of the last
day of the preceding Expansion Lease Year. For example, if the 15,470 Expansion
Premises Rent Commencement Date is December 1, 2014, then the first Expansion
Lease Year would begin on December 1, 2014 and end on November 30, 2015, and
each succeeding Expansion Lease Year would begin on December1st and end on
November 30th. If, however, the 15,470 Expansion Premises Rent Commencement Date
is December 2, 2014, then the first Expansion Lease Year would begin on December
2, 2014 and end on December 31, 2015, the second Expansion Lease Year would
begin on January 1, 2016 and end on December 31, 2016, and each succeeding
Expansion Lease Year would begin on January 1st and end on December 31st.


2.4    Condition of Demised Premises; Tenant’s Expansion Work.


(A)    Tenant hereby acknowledges and agrees that Landlord has completed all
items of work previously required to be completed by Landlord under the Original
Lease. In addition, Tenant hereby acknowledges and agrees that Tenant has
inspected the 15,470 Expansion Premises and that, subject to the express
representations, warranties and covenants of Landlord set forth in the Lease
(e.g., Landlord’s tender obligation under this Agreement and Landlord’s
maintenance and repair obligations under Article 7 of the Original Lease),
Tenant is accepting the 15,470 Expansion Premises in its “as is” condition and
Landlord shall have no obligation to perform any work, make any alterations or,
except as otherwise specifically set forth in Section 2.4(B) below, incur any
expense in or with respect to the 15,470 Expansion Premises in order to prepare
same for occupancy by Tenant.


(B)    Notwithstanding anything to the contrary contained in Section 2.4(A)
above, Tenant shall have the right, at Tenant’s sole cost and expense (except as
otherwise expressly set forth below in this Section 2.4), to cause certain
tenant improvement work to be performed in and to the 15,470 Expansion Premises
in order to prepare same for occupancy by Tenant (collectively, the “Tenant’s
Expansion Work”). Except as otherwise modified by this Section 2.4(B), the
terms, conditions and procedures that governed the design, performance and
payment of and for the Tenant’s Initial Work under Article 5(C) of the Original
Lease shall also govern the design, performance and payment of and for the
Tenant’s Expansion Work mutatis mutandis. However, as they relate to the
Tenant’s Expansion Work only, the following specific provisions of Article 5(C)
of the Original Lease are hereby modified and amended as follows:


(i)    Throughout Article 5(C), each reference to (a) the term “Tenant’s Initial
Work” will be deemed to have been deleted and replaced with a corresponding
reference to the “Tenant’s Expansion Work,” (b) the term “Demised Premises” will
be deemed to have been deleted and replaced with a corresponding reference to
the “15,470 Expansion Premises,” and (c) the term “Rent Commencement Date” will
be deemed to have been deleted and replaced with a corresponding reference to
the “15,470 Expansion Premises Rent Commencement Date;”


(ii)    In Article 5(C)(iv), the amount of the TIW Inspection Fee shall be
$37,208.44;


(iii)    In Article 5(C)(v)(i), the amount of the Landlord’s Contribution shall
be $386,750.00; and


(iv)    The bid package preparation and delivery requirements and procedures set
forth in the first sentence of Article 5(C)(iv) of the Lease shall not apply to
Tenant’s Expansion Work, Landlord hereby acknowledging and agreeing that Tenant
is engaging (or has engaged) Signature Construction Group, Inc. (Tenant’s
general contractor for Tenant’s Initial Work) as its general contractor for the
performance of Tenant’s Expansion Work.


2.5    Utilities; Schedule “B”.


(A)    From and after the 15,470 Expansion Premises Rent Commencement Date, the
provisions of Article 6(A) and Schedule “B” of the Original Lease shall apply
with full force and effect with respect to the entire Demised Premises (i.e.,
both the Original Premises and the 15,470 Expansion Premises).


(B)    Notwithstanding anything to the contrary contained in the Lease, Landlord
shall not charge Tenant or Tenant’s Contractors for any utility costs, base
Building HVAC costs or charges for any Building service (including use of the
freight elevator, and the like) to the 15,470 Expansion Premises during the
construction of Tenant’s Expansion Work and/or Tenant’s initial move-in to the
15,470 Expansion Premises and hereby grants to Tenant and its Contractors the
right to utilize the services underlying such costs as necessary and required in
connection with the Tenant’s Expansion Work in the 15,470 Expansion Premises, it
being acknowledged by Tenant that the provision of such services are subject to
the rules and regulations promulgated by Landlord and to intermittent
interruptions for reasons outside of Landlord’s control (provided that Landlord
agrees to use reasonable efforts to minimize the extent of any such
interruptions and to respond promptly to any requests by Tenant or Tenant’s
Contractors to restore the interrupted service in question). Notwithstanding the
foregoing, whether or not the Tenant’s Expansion Work and/or initial move-in to
the 15,470 Expansion Premises has been completed by the 15,470 Expansion
Premises Rent Commencement Date, Tenant’s obligation to pay for energy services
to the 15,470 Expansion Premises, subject to and in accordance with Schedule “B”
to the Original Lease, shall commence as of the 15,470 Expansion Premises Rent
Commencement Date.


2.6    Taxes.


(A)    As they relate to the Original Premises only, the provisions of Article
11 of the Original Lease shall remain unaffected by this Agreement.


(B)    As they relate to the 15,470 Expansion Premises only, effective as of the
15,470 Expansion Premises Rent Commencement Date, clauses (ii) and (iii) of
Article 11(A) of the Original Lease are deleted and replaced with the following:


“(ii)    “Base Year Taxes” shall mean (x) with respect to Taxes imposed on a
fiscal year basis, the Taxes actually due and payable with respect to the
2014/2015 fiscal tax year, as finally determined, and (y) with respect to Taxes
imposed on a calendar year basis, the Taxes actually due and payable with
respect to the 2014 calendar year, as finally determined.


(iii)    “Tax Escalation Year” shall mean (x) with respect to Taxes imposed on a
fiscal year basis, any fiscal tax year after the 2014/2015 fiscal tax year which
shall include any part of the Term, and (y) with respect to Taxes imposed on a
calendar year basis, any calendar year after the 2014 calendar year which shall
include any part of the Term.”


2.7    Operating Costs.


(A)    As they relate to the Original Premises only, the provisions of Article
12 of the Original Lease shall remain unaffected by this Agreement.


(B)    As they relate to the 15,470 Expansion Premises only, effective as of the
15,470 Expansion Premises Rent Commencement Date, clauses (ii) and (iii) of
Article 12(A) of the Original Lease are deleted and replaced with the following:


“(ii)    The term “Base Operating Costs” shall mean the Operating Costs for the
calendar year ending December 31, 2014 (whether or not retroactively
determined).


(iii)    The term “Escalation Year” shall mean any calendar year following
calendar year 2014 that shall include any part of the Term.”


2.8    Renewal Option. The Renewal Options set forth in (and subject to the
terms of) Article 51 of the Original Lease are hereby ratified and affirmed by
the parties, subject only to the following modifications and clarifications:


(A)    If the subject Renewal Option was exercised with respect thereto, the
first Renewal Term would commence on the day immediately following the Extended
Expiration Date (as established pursuant to the provisions of Section 2.2(D) of
this Agreement) and end on the fifth anniversary of such Extended Expiration
Date; and


(B)    If the subject Renewal Option was exercised with respect thereto, the
second Renewal Term would commence on the day immediately following the fifth
anniversary of the Extended Expiration Date (as established pursuant to the
provisions of Section 2.2(D) of this Agreement) and end on the tenth anniversary
of such Extended Expiration Date.


2.9    Right of First Offer. The time period within which Tenant shall be
entitled to exercise the Right of First Offer provide in Article 52 of the
Lease, as it relates to the initial Term, shall be extended to the date which is
the last day of the fourth (4th) Expansion Lease Year (as opposed to the during
the first four (4) Lease Years). Except for the foregoing, nothing herein shall
be deemed to diminish, impair, modify or otherwise affect the rights of Tenant
set forth in said Article 52 of the Lease, which remain in full force and effect
in accordance with their terms, as modified hereby.




ARTICLE III
Broker


3.1    Landlord and Tenant acknowledge and agree that the transaction
contemplated by this Agreement did not result from the exercise by Tenant of any
right or option under the Original Lease; rather, same was the product of
independent negotiations between Landlord and Tenant. Tenant represents that
this Agreement was not brought about by any broker and that all negotiations
with respect to this Agreement were conducted exclusively between Landlord and
Tenant. Tenant agrees that if any claim is made for commissions by any broker
(specifically including, without limitation, Jones Lang LaSalle Brokerage, Inc.,
its successors or assigns) in connection with this Agreement or the transaction
contemplated hereby, then Tenant will hold Landlord free and harmless from any
and all liabilities and expenses in connection therewith, including Landlord’s
reasonable attorneys’ fees and disbursements.


ARTICLE IV
Ratification


4.1    Each of Landlord and Tenant represents and warrants to the other that the
Original Lease is presently in full force and effect.


4.2    The parties hereby ratify and confirm all of the terms, covenants and
conditions of the Original Lease, except to the extent that those terms,
covenants, conditions and provisions are amended, modified or varied by this
Agreement. If there is a conflict between the provisions of the Original Lease
and the provisions of this Agreement, then the provisions of this Agreement
shall control.


4.3    The covenants, agreements, terms and conditions contained in this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.


IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease as
of the day and year first above written.




RA 660 WHITE PLAINS ROAD LLC
 
By: /s/ Richard J. Conniff       
Name: Richard J. Conniff
Title: Authorized Person





                        
PRESTIGE BRANDS, INC.
 
By: /s/ Ron Lombardi           
Name: Ron Lombardi
Title: Chief Financial Officer











BY SIGNING HERETO, THE UNDERSIGNED GUARANTOR (1) CONSENTS TO THE MODIFICATIONS
AND AMENDMENTS MADE TO THE LEASE PURSUANT TO THIS AGREEMENT, (2) AFFIRMS ITS
OBLIGATIONS AND LIABILITIES UNDER THAT CERTAIN GUARANTY EXECUTED ON OR ABOUT
JUNE 22, 2012, AND (3) AGREES THAT SUCH OBLIGATIONS AND LIABILITIES SHALL EXTEND
TO THE OBLIGATIONS OF TENANT UNDER THE LEASE, AS MODIFIED, AMENDED, EXPANDED AND
EXTENDED BY THIS AGREEMENT




PRESTIGE BRANDS HOLDINGS, INC.
By: /s/ Ron Lombardi    
Name: Ron Lombardi
Title: Chief Financial Officer














1

